Title: Benjamin Harrison to the Virginia Delegates in Congress, 26 December 1783
From: Harrison, Benjamin
To: Virginia Delegates


        
          Gentlemen
          Council Chamber Decr. 26th. 1783.
        
        You have enclosed the copy of an act of the general assembly to authorise the united States in Congress to adopt certain regulations respecting the british trade, also the acts empowering Congress to levy an impost, and empowering the delegates to convey to Congress the claim of this State to the country north westward of the river Ohio, which several acts you will please to lay before Congress. I also send you ten copies of the act for admission of emigrants and declaring their rights to Citizenship which I beg the favor of you to forward by any vessel that may be going to France to Mr. Thomas Barclay at Nantz who acts as our agent. The Letter to him is open for your perusal, from which you will learn the intention of sending them, and which may perhaps suggest to you some more certain mode of having it promulgated in the several kingdoms and states in Europe in which case you will oblige me by altering the destination of one half of them.
        If I can obtain a copy of the other act declaring who shall be deemed citizens I will send that also for your information and wish you may be able to reconcile the two acts to each other, which from the cursory view I have had of them I confess I am not able to do.
        The assembly fled from this place on Monday last to their Christmas dinners with as much haste as they did when Arnold paid us a visit and of course have left much of the public business of consequence undone.
        I am &c.
      